IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


SHAHEEM WILLIS,                              : No. 70 EM 2021
                                             :
                     Petitioner              :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
PHILADELPHIA COUNTY,                         :
                                             :
                     Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of December, 2021, the Application for Leave to File

Original Process is GRANTED. The Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.